               Case 1:21-cv-00331-JEB Document 1-7 Filed 02/05/21 Page 1 of 3



                    DECLARATION OF SAINT BARNABAS SENIOR SERVICES
 1

 2          I, Rigo Saborio, on behalf of Saint Barnabas Senior Services, hereby declare the following:

 3      1. I am Rigo Saborio, and I serve as the President and Chief Executive Officer of Saint

 4   Barnabas Senior Services (SBSS).
 5
        2. SBSS is a non-profit social services agency based in Los Angeles, California. Its mission is
 6
     to empower a diverse community of older adults to live well, feel well, and age well in the
 7
     community with dignity and respect. The organization was founded in 1908.
 8
        3. SBSS operates three senior centers located in Los Angeles in the neighborhoods of Mid-
 9
10   City/Koreatown, Hollywood, and Echo Park. At all three locations, SBSS provides nutrition,

11   social services, transportation, wellness and longevity programs, screening and education, family
12   caregiver support, and most recently information about and support surrounding COVID-19.
13
        4. In 2020, we served over 11,000 older adults. We offered nearly 216,000 meals, operated
14
     2,500 health and wellness programs, and provided case management services to nearly 750 older
15
     adults.
16

17      5. The typical SBSS client is in their mid-70s, lives alone, and has few relatives or friends who

18   help them. Our clients speak English, Spanish, and Korean. More than 70% are limited English

19   proficient (LEP). They are on a fixed income from Social Security and depend on Medicare and
20   Medicaid for their healthcare coverage. The vast majority, 94%, live below the poverty line.
21
        6. Given how many of our older adults are LEP, language access is critically important. They
22
     regularly rely on interpreters and translated materials to understand and make significant decisions
23
     about their healthcare.
24

25      7. Our older adults have reported increased levels of stress, isolation, and depression as a result

26   of the recommended social distancing and self-quarantining measures. Many of our older adults

27   have expressed to us that they are eager for life to return to some level of normalcy.
28                                                   1
     Declaration of Saint Barnabas Senior Services
              Case 1:21-cv-00331-JEB Document 1-7 Filed 02/05/21 Page 2 of 3



        8. Beginning in January 2021, as Los Angeles County began to allow individuals 65 years and
 1

 2   older to get the vaccine, our organization started receiving many vaccine-related inquiries from our

 3   older adult clients.

 4      9. The types of inquiries made to our staff vary, but several common issues have emerged.
 5
     Our LEP older adults have expressed difficulty understanding vaccine-related information because
 6
     some of the materials are not available in their language, nor do they come with in-language
 7
     taglines. For example, the county’s post-care instructions are only available in English and
 8
     Spanish and does not include taglines for other languages. The same is true for the vaccine
 9
10   distribution page. Furthermore, the health department has not advised them of their rights to free

11   language assistance services in the vaccine process.
12      10. Demand for language assistance services predominate. For example, in our Echo Park
13
     service area, nearly 90% of the calls we receive for assistance with COVID-19 vaccinations are
14
     from LEP older adults.
15
        11. This demand exists because the vaccination system is not friendly toward LEP individuals.
16

17   There are two primary ways to book an appointment for a vaccine in Los Angeles County: through

18   the webpage or the telephonic hotline. Both the webpage and telephonic hotline are available in

19   English and Spanish as a default. The webpage includes the word “Translate” next to a small,
20   inconspicuous globe icon in the top left-hand corner that allows an automated Google translation
21
     in various languages.
22
        12. The lack of in-language translation options has required our case managers to spend more
23
     time helping our LEP older adults access vaccine appointments. At least several of our LEP
24

25   clients have had to wait for us to help them register for an appointment because of language

26   barriers. Given how rare appointments are opened and made available, waiting for us to assist

27   them has resulted in a delay in their vaccination appointment.
28                                                   2
     Declaration of Saint Barnabas Senior Services
              Case 1:21-cv-00331-JEB Document 1-7 Filed 02/05/21 Page 3 of 3



        13. Nothing in the registration process notifies the individual about their right to a free,
 1

 2   qualified interpreter or that one will be available on site. Therefore, some of our clients ask our

 3   case managers to accompany them to help interpret during the vaccination process.

 4      14. The surge in vaccine-related requests, including language assistance services, has already
 5
     begun to strain our operations. We have limited funding to provide transportation services for our
 6
     clients, and the more rides we provide to vaccination sites to accompany our LEP older adults as
 7
     interpreters, the less rides we can provide our clients to other vital healthcare appointments, like
 8
     visits to primary and specialty care.
 9
10      15. We are also concerned that as the surge in vaccine-related inquiries persists, including

11   requests for language assistance services, our ability to provide meals to our older adults – one of
12   our core programs – is being compromised. Because the staff who deliver meals are the same staff
13
     who transport clients to medical services, we are already preparing for the need to adjust the meal
14
     delivery schedule to accommodate more trips to support our LEP older adults with translation
15
     services at vaccination centers. If the county properly advised them of their right to language
16

17   assistance services at vaccination sites, our staff would not need to accompany them to interpret,

18   freeing up resources to continue delivering meals as usual.

19      16. Finally, we are concerned that the increase in staff time dedicated to meeting language
20   access needs will impair our ability to meet grant deliverables under our contract with the local
21
     Department of Aging since we are so focused on helping our clients. We have already proactively
22
     worked with our various grant funders to reallocate funds typically used for other services to
23
     provide for the much-needed language assistance for vaccinations in anticipation of the surge.
24

25   I declare under the penalty of perjury under the laws of the State of California that the forgoing is

26   true.

27   Date: February 4, 2021                        ________________________________
28                                                   3             Rigo Saborio
     Declaration of Saint Barnabas Senior Services
